
	
		I
		112th CONGRESS
		2d Session
		H. R. 4390
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2012
			Mr. Grijalva
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Higher Education Opportunity Act to restrict
		  institutions of higher education from using revenues derived from Federal
		  educational assistance funds for advertising, marketing, or recruiting
		  purposes.
	
	
		1.Findings
			(a)FindingsCongress
			 finds the following:
				(1)From 1998 to 2008,
			 enrollment in for-profit institutions of higher education increased by 225
			 percent, from 553,000 students to 1,800,000 students.
				(2)On average, 86
			 percent of revenues at 15 large, publicly traded companies that operate
			 for-profit institutions of higher education came from the Federal Government
			 through student aid programs.
				(3)In 2009, students
			 who enrolled at for-profit institutions of higher education received
			 $30,000,000,000 in Federal Pell Grants and student loans.
				(4)Eight out of the
			 10 top recipients of Post-9/11 Educational Assistance funds are for-profit
			 institutions of higher education. For-profit colleges received 37 percent
			 ($4,400,000,000) of all Post-9/11 Educational Assistance funds during the
			 2-year period of August 1, 2009 through July 30, 2011.
				(5)Six of the top 10
			 military tuition assistance recipients are for-profit institutions of higher
			 education. For-profit colleges received half of all tuition assistance
			 dollars—$280,000,000 out of $563,000,000 spent last year.
				(6)The 15 companies
			 that received 86 percent of their revenues from Federal student aid programs
			 spent $3,700,000,000 (23 percent of expenditures) on advertising, marketing,
			 and recruitment in fiscal year 2009.
				(7)According to
			 documents obtained by the Committee on Health, Education, Labor and Pensions of
			 the Senate (referred to in this Act as the HELP Committee), 30
			 companies operating for-profit institutions of higher education spent
			 $4,100,000,000 on advertising, marketing, and recruitment in fiscal year
			 2009.
				(8)An analysis of 8
			 publicly traded companies that operate institutions of higher education shows
			 that, on average, they spend 31 percent of expenditures on advertising,
			 marketing, and recruiting.
				(9)Documents obtained
			 by the HELP Committee reveal that for-profit institutions of higher education
			 have created sophisticated marketing plans and employed many third parties as
			 well as large sales forces specifically tasked with enrolling as many students
			 as possible, including veterans, servicemembers, and their families.
				(10)In 2010, an
			 undercover investigation by the Government Accountability Office documented
			 misleading and deceptive recruitment practices at each of 15 for-profit
			 institutions of higher education campuses visited. Misleading statements
			 included information regarding the cost of attendance, transferability of
			 credits, loan repayment by future employers, job placement, and likelihood of
			 graduation.
				(11)Documents
			 produced to the HELP Committee demonstrate that revenue from Federal funds is
			 used to pay recruiters, who, at some for-profit institutions of higher
			 education, are trained to exploit emotional vulnerabilities of prospective
			 students to meet enrollment thresholds.
				(12)Documents
			 produced to the HELP Committee demonstrate that revenues from Federal funds are
			 used to pay very large sales staff titled enrollment advisors,
			 including 8,137, 5,669 and 3,069 of such individuals at 3 large for-profit
			 companies.
				(13)The number of
			 enrollment advisors at several for-profit institutions of higher education
			 examined by the HELP Committee are very disproportionate with the number of
			 staff engaged in all student support services, including job placement, which
			 were 3,737, 2,582 and 2,472 at the same 3 for-profit companies.
				2.Restrictions on
			 sources of funds for recruiting and marketing activitiesSection 119 of the Higher Education
			 Opportunity Act (20 U.S.C. 1011m) is amended—
			(1)in the section
			 heading, by inserting and
			 Restrictions on Sources of Funds for Recruiting and Marketing
			 Activities after Funds;
			(2)in subsection (d),
			 by striking subsections (a) through (c) and inserting
			 subsections (a), (b), (c), and (e);
			(3)by redesignating
			 subsection (e) as subsection (f); and
			(4)by inserting after
			 subsection (d) the following:
				
					(e)Restrictions on
				sources of funds for recruiting and marketing activities
						(1)In
				generalAn institution of higher education, or other
				postsecondary educational institution, may not use revenues derived from
				Federal educational assistance funds for recruiting or marketing activities
				described in paragraph (2).
						(2)Covered
				activitiesExcept as provided in paragraph (3), the recruiting
				and marketing activities subject to paragraph (1) shall include the
				following:
							(A)Advertising and
				promotion activities, including paid announcements in newspapers, magazines,
				radio, television, billboards, electronic media, naming rights, or any other
				public medium of communication, including paying for displays or promotions at
				job fairs, military installations, or college recruiting events.
							(B)Efforts to
				identify and attract prospective students, either directly or through a
				contractor or other third party, including contact concerning a prospective
				student’s potential enrollment or application for grant, loan, or work
				assistance under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070
				et seq.) or participation in preadmission or advising activities,
				including—
								(i)paying employees
				responsible for overseeing enrollment and for contacting potential students
				in-person, by phone, by email, or by other internet communications regarding
				enrollment; and
								(ii)soliciting an
				individual to provide contact information to an institution of higher
				education, including websites established for such purpose and funds paid to
				third parties for such purpose.
								(C)Such other
				activities as the Secretary of Education may prescribe, including paying for
				promotion or sponsorship of education or military-related associations.
							(3)ExceptionsAny
				activity that is required as a condition of receipt of funds by an institution
				under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), is
				specifically authorized under such title, or is otherwise specified by the
				Secretary of Education, shall not be considered to be a covered activity under
				paragraph (2).
						(4)Federal
				educational assistance fundsIn this subsection, the term
				Federal educational assistance funds means funds provided
				directly to an institution or to a student attending such institution under any
				of the following provisions of law:
							(A)Title IV of the
				Higher Education Act of 1965 (20 U.S.C. 1070 et seq.).
							(B)Chapter 30, 31,
				32, 33, 34, or 35 of title 38, United States Code.
							(C)Chapter 101, 105,
				106A, 1606, 1607, or 1608 of title 10, United States Code.
							(D)Section 1784a,
				2005, or 2007 of title 10, United States Code.
							(E)Title I of the
				Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.).
							(F)The Adult
				Education and Family Literacy Act (20 U.S.C. 9201 et seq.).
							(5)Rule of
				constructionNothing in this section shall be construed as a
				limitation on the use by an institution of revenues derived from sources other
				than Federal educational assistance funds.
						(6)ReportingEach
				institution of higher education, or other postsecondary educational
				institution, that receives revenues derived from Federal educational assistance
				funds shall report annually to the Secretary and to Congress the institution's
				expenditures on advertising, marketing, and
				recruiting.
						.
			
